787 N.W.2d 540 (2010)
Shannon M. TAMBORNINO, Respondent,
v.
HEALTH RISK MANAGEMENT, and Kemper Insurance Companies/Broadspire Services, Relators.
No. A10-695.
Supreme Court of Minnesota.
August 25, 2010.
Thomas D. Mottaz, David B. Kempston, Law Office of Thomas D. Mottaz, Coon Rapids, MN, for respondent.
Brad M. Delger, Aafedt, Forde, Gray, Monson & Hager, P.A., Minneapolis, MN, for relators.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 18, 2010, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) "(explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
  /s/Lorie S. Gildea
  Chief Justice
*541 STRAS, J. (dissenting).
I respectfully dissent from the summary affirmance in this case because I would have preferred to schedule the case for oral argument given the submissions of the parties.